     Case 1:20-cr-00066 Document 62 Filed 06/03/21 Page 1 of 4 PageID #: 338



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 1:20-00066

JEFFREY M. REED

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue

trial and related deadlines.         (ECF No. 59.)     For the reasons

that follow, the motion is granted in part.

       Defendant requests a 60-day continuance so that trial can

take place in the Bluefield Division of this court.              He states

that it would be easier for him to travel to Bluefield than to

Charleston to attend trial, and he would prefer to face a jury

empaneled from residents within the Bluefield Division.

       As to travel, defendant states that daily travel to

Charleston will take approximately 3 times longer than daily

travel to Bluefield, leaving less time to confer with counsel

during the trial.       He also states that he cannot afford to stay

over in Charleston for the trial.

       As to the jury issue, defendant cites 28 U.S.C. § 1861 in

support of his proposition that “as a resident of Mercer County,

[he] should be entitled to have a prospective jury panel which

would include other residents of Mercer County.”             (ECF No. 59,

at 4.)     Section 1861 states (in relevant part) as follows:
   Case 1:20-cr-00066 Document 62 Filed 06/03/21 Page 2 of 4 PageID #: 339



     It is the policy of the United States that all
     litigants in Federal courts entitled to trial by jury
     shall have the right to grand and petit juries
     selected at random from a fair cross section of the
     community in the district or division wherein the
     court convenes.

28 U.S.C. § 1861.

     Defendant’s argument regarding travel carries some weight

because, according to his representations, a trial in Charleston

may hinder his ability to put forth a defense.           Accepting his

representations as true, he will be traveling for approximately

3 hours per day to attend trial.         More travel time will mean

less time to confer with counsel.         It is not the most compelling

argument, but it is strong enough that the interests of justice

at least slightly favor a Bluefield trial (if possible).

     Defendant’s argument regarding his entitlement to a jury

from the Bluefield division is incorrect.          Defendant identifies

no case law interpreting section 1861 to require a jury from the

division where the government brings the case.           Section 1861 is

part of the Jury Selection and Service Act of 1968.            The Act

merely attempts to codify Fifth and Sixth Amendment rights, not

add to them.    See United States v. Orange, 364 F. Supp. 2d 1288,

1293 (W.D. Okla. 2005), aff’d, 447 F.3d 792 (10th Cir. 2006).

The Sixth Amendment guarantees defendants “a speedy and public

trial, by an impartial jury of the State and district wherein

the crime shall have been committed.”         U.S. Const. amend. VI


                                     2
    Case 1:20-cr-00066 Document 62 Filed 06/03/21 Page 3 of 4 PageID #: 340



(emphasis added).      There is no constitutional or statutory right

to a jury of the division wherein the crime is alleged to have

been committed.

      While the court has no obligation to furnish a Bluefield

Division jury for this case, the interests of justice lean in

favor of a modest continuance in hopes that the case can be

tried in Bluefield, where it will be most convenient for

defendant to mount a defense to the charges against him.

      Accordingly, the motion is GRANTED in part.           Trial in this

case is rescheduled for July 28, 2021, at 9:30 a.m. in

Bluefield.    Jury instructions and proposed voir dire are to be

filed by July 21, 2021. 1

      Furthermore, the court GRANTS defendant’s request for a

finding of excludable time under the Speedy Trial Act as found

in 18 U.S.C. § 3161.      The court also notes that under General

Order #11, “the time period between May 3, 2021 and August 31,

2021 will be excluded under the Speedy Trial Act, as the Court

specifically finds for the reasons outlined herein that the ends

of justice served by excluding this time period outweigh the

best interests of the public and each defendant in a speedy


1 This continuance is less than the 60 days that defendant has
requested, but the court hopes it will be sufficient to allow
trial to be held in Bluefield. Given the uncertainty as to the
distancing requirements that will then be in effect, however,
the court cannot rule out the possibility that the trial will
ultimately need to take place in Charleston.
                                      3
   Case 1:20-cr-00066 Document 62 Filed 06/03/21 Page 4 of 4 PageID #: 341



trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).”               In Re: Court

Operations Under the Exigent Circumstances Created by the COVID-

19 Pandemic, No. 2:20-mc-00052 (ECF No. 16, at 7) (S.D.W. Va.

March 15, 2021) (Johnston, C.J.).

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 3rd day of June, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     4
